DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 27, 2021 is acknowledged.  Claims 1-5 and 7 are pending in the application.  Claims 6 and 8-16 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

 Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voelker et al. WO 2008098694 (hereinafter “Voelker”).
With respect to claim 1, Voelker teaches a process for the manufacture of a stable powder containing one or more carotenoids (Abstract; and P1, 1st and 4th paragraphs).
Regarding the limitation of wherein the method comprises (A) or (B) below:  (A) wet grinding the solid pigment with a wet grinder mill in the presence of the following so as to obtain a wet ground pigment:  at least one member selected from the group consisting of gum arabic and gum ghatti; and at least one lipophilic liquid selected from the group consisting of vegetable oils and fat, medium-chain triglycerides, vitamin E, and silicone oils as recited in claim 1, Voelker teaches providing an aqueous solution of a polysaccharide, such as starch or acacia gum (gum arabic), adding beta-carotene crystals as well as corn oil and tocopherol (vitamin E) (Example 1) or tocopherol (vitamin E) (Example 2) to the aqueous solution of polysaccharide (acacia gum/gum arabic), and milling the suspension in a ball mill (P1, bottom – P2, top; P2, 3rd paragraph -P3, 2nd paragraph; and P7, Examples 1 and 2).
Regarding the limitation of wherein in (A) and (B) above, the amount of the lipophilic liquid is 200 parts by mass or less per 100 parts by mass of the pigment as recited in claim 1, Voelker teaches 2.0 g corn oil, 4.0 g tocopherol (vitamin E), and 36 g beta-carotene crystals are added in Example 1, which is equivalent to 6 g of lipophilic liquid (2.0 g corn oil + 4.0 g tocopherol/vitamin E) per 36 g of pigment (beta-carotene crystals) or about 17 parts by mass of lipophilic liquid per 100 parts by mass of the pigment and falls within the presently claimed range (P7, Example 1).  Additionally, Voelker teaches 4.0 g tocopherol (vitamin E) and 36 g beta-carotene crystals are added in Example 2, which is equivalent to 4 g of lipophilic liquid (tocopherol/vitamin E) per 36 g of pigment (beta-carotene crystals) or about 11 parts by mass of lipophilic liquid per 100 parts by mass of the pigment and falls within the claimed range (P7, Example 2).
Regarding the limitation of the obtained wet ground pigment is a solid as recited in claim 1, Voelker teaches the obtained product is a powder (P7, Examples 1 and 2).
Regarding the limitation of a particle size of the wet ground pigment is 0.01 to 1 µm as recited in claim 1, Voelker teaches the milling process is carried out until a mean particle size of 0.9 µm (Example 1) or 0.6 µm (Example 2) is achieved and fall within the presently claimed range (P7, Examples 1 and 2).

With respect to claim 2, Voelker is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the method suppresses chemical change of the solid pigment itself, or a physical instability that the solid pigment causes in a solid-pigment-containing aqueous liquid used as a surrounding environment of the solid pigment as recited in claim 2, these features would naturally occur from said method since Voelker positively recites all of the claimed process steps, Voelker teaches the prepared product is stable and stays evenly distributed in the end food product over time (P1, 4th paragraph), and these characteristics are an intended result of the claimed process, absent any clear and convincing evidence to the contrary. 

With respect to claim 3, Voelker teaches a powder containing one or more carotenoids (Abstract; and P1, 1st paragraph).
Regarding the limitation of wherein the pigment in the pigment preparation is a solid as recited in claim 3, Voelker teaches beta-carotene crystals are used to prepare the powder (P7, Examples 1 and 2).
Regarding the limitation of a particles size of the pigment selected from the group consisting of the wet ground carotenoid pigments and the wet ground curcumin pigments is 0.01 to 1 µm as recited in claim 3, Voelker teaches the milling process is carried out on the suspension comprising beta-carotene crystals until a mean particle size of 0.9 µm (Example 1) or 0.6 µm (Example 2) is achieved and fall within the presently claimed range (P7, Examples 1 and 2).
Regarding the limitation of wherein the preparation comprises a lipophilic liquid in an amount of 200 parts by mass or less per 100 parts by mass of the wet ground pigment and at least one member selected from the group consisting of gum arabic and gum ghatti as recited in claim 3, Voelker teaches a suspension comprising an aqueous solution of a polysaccharide, such as starch or acacia gum (gum arabic), beta-carotene crystals, and corn oil and tocopherol (vitamin E) (Example 1) or tocopherol (vitamin E) (Example 2) (P1, bottom – P2, top; P2, 3rd paragraph -P3, 2nd paragraph; and P7, Examples 1 and 2).  In Example 1, Voelker teaches 2.0 g corn oil, 4.0 g tocopherol (vitamin E), and 36 g beta-carotene crystals are added which is equivalent to 6 g of lipophilic liquid (2.0 g corn oil + 4.0 g tocopherol/vitamin E) per 36 g of pigment (beta-carotene crystals) or about 17 parts by mass of lipophilic liquid per 100 parts by mass of the pigment and falls within the presently claimed range (P7, Example 1).  In Example 2, Voelker teaches 4.0 g tocopherol (vitamin E) and 36 g beta-carotene crystals are added which is equivalent to 4 g of lipophilic liquid (tocopherol/vitamin E) per 36 g of pigment (beta-carotene crystals) or about 11 parts by mass of lipophilic liquid per 100 parts by mass of the pigment and falls within the claimed range (P7, Example 2).
Regarding the limitation of wherein the lipophilic liquid is a least one member selected from the group consisting of vegetable oils and fats, medium-chain triglycerides, vitamin E, and silicone oils as recited in claim 3, Voelker teaches the preparation comprises corn oil and tocopherol (vitamin E) in Example 1 and tocopherol (vitamin E) in Example 2 (P7, Examples 1 and 2).

With respect to claim 4, Voelker is relied upon for the teaching of the method of claim 3 and has been addressed above.
Regarding the limitation of further comprising water as recited in claim 4, Voelker teaches the preparation comprises water (P5, 4th paragraph; & P7, Examples 1 and 2).

With respect to claim 5, Voelker teaches a process for the manufacture of a powder containing one or more carotenoids (Abstract; and P1, 1st paragraph).
Regarding the limitation of wherein the method comprises (A) or (B) below:  (A) wet grinding a solid pigment selected from the group consisting of solid carotenoid pigments and solid curcumin pigments with a wet grinder mill in the presence of the following:  at least one member selected from the group consisting of gum arabic and gum ghatti; and at least one lipophilic liquid selected from the group consisting of vegetable oils and fat, medium-chain triglycerides, vitamin E, and silicone oils as recited in claim 5, Voelker teaches providing an aqueous solution of a polysaccharide, such as starch or acacia gum (gum arabic), adding beta-carotene crystals as well as corn oil and tocopherol (vitamin E) (Example 1) or tocopherol (vitamin E) (Example 2) to the aqueous solution of polysaccharide (acacia gum/gum arabic), and milling the suspension in a ball mill (P1, bottom – P2, top; P2, 3rd paragraph -P3, 2nd paragraph; and P7, Examples 1 and 2).
Regarding the limitation of wherein in (A) and (B) above, the amount of the lipophilic liquid is 200 parts by mass or less per 100 parts by mass of the solid pigment as recited in claim 5, Voelker teaches 2.0 g corn oil, 4.0 g tocopherol (vitamin E), and 36 g beta-carotene crystals are added in Example 1, which is equivalent to 6 g of lipophilic liquid (2.0 g corn oil + 4.0 g tocopherol/vitamin E) per 36 g of pigment (beta-carotene crystals) or about 17 parts by mass of lipophilic liquid per 100 parts by mass of the pigment and falls within the presently claimed range (P7, Example 1).  Additionally, Voelker teaches 4.0 g tocopherol (vitamin E) and 36 g beta-carotene crystals are added in Example 2, which is equivalent to 4 g of lipophilic liquid (tocopherol/vitamin E) per 36 g of pigment (beta-carotene crystals) or about 11 parts by mass of lipophilic liquid per 100 parts by mass of the pigment and falls within the claimed range (P7, Example 2).
Regarding the limitation of the obtained wet ground pigment is a solid as recited in claim 5, Voelker teaches the obtained product is a powder (P7, Examples 1 and 2).
Regarding the limitation of a particle size of the wet ground pigment is 0.01 to 1 µm as recited in claim 5, Voelker teaches the milling process is carried out until a mean particle size of 0.9 µm (Example 1) or 0.6 µm (Example 2) is achieved and fall within the presently claimed range (P7, Examples 1 and 2).

With respect to claim 7 and regarding the limitation of a food comprising the preparation according to claim 3, Voelker teaches a food composition containing a powder containing one or more carotenoids (preparation) (P1, 1st paragraph; and P6, 1st paragraph).  Additionally, Voelker, as discussed above, is relied upon for the teaching of the preparation of claim 3 and has been addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. JP 09-84566 (hereinafter “Takahiro”) (refer to the corresponding machine translation).
With respect to claim 1, Takahiro teaches a method of creating a carotenoid-based pigment having excellent heat resistance and light resistance (Abstract; and P1, L25-28).
Regarding the limitation of wherein the method comprises (A) or (B) below:  (A) wet grinding the solid pigment with a wet grinder mill in the presence of the following so as to obtain a wet ground pigment:  at least one member selected from the group consisting of gum arabic and gum ghatti; and at least one lipophilic liquid selected from the group consisting of vegetable oils and fat, medium-chain triglycerides, vitamin E, and silicone oils as recited in claim 1, Takahiro teaches adding thickening stabilizers, such as dextrin or gum arabic, to water, adding beta-carotene crystals which are suspended in an oil or fat, such as palm oil, and treating the dispersion with a mill (P2, L48-52 and 56-59; and P3, L94-98, Example 3).
Regarding the limitation of wherein in (A) and (B) above, the amount of the lipophilic liquid is 200 parts by mass or less per 100 parts by mass of the pigment as recited in claim 1, Takahiro teaches the beta-carotene edible oil and fat suspension contains 30% beta-carotene, which is equivalent to 70 parts of lipophilic liquid (edible oil and fat) per 30 parts of pigment (beta-carotene crystals) or about 233 parts by mass of lipophilic liquid per 100 parts by mass of the pigment (P3, L94-96).  
However, Takahiro does not expressly teach the amount of the lipophilic liquid (edible oil and fat) is 200 parts by mass or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the quantity of the edible oil and fat (lipophilic liquid) used in the method of Takahiro through routine experimentation to obtain a colorant with prevented separation (P1, L29-37).  One of ordinary skill in the art would have been motivated to do so because Takahiro teaches the amount of the ingredients used to prevent separation of the colorant varies depending on the component selected (P2, L59-60 and 65-67) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of the obtained wet ground pigment is a solid as recited in claim 1, Takahiro teaches the carotenoid may be a powder state or a crystal, and the pigment is finely divided by a mill (Abstract; P2, L40-43 and 51-52; P3, L96-98).
Regarding the limitation of a particle size of the wet ground pigment is 0.01 to 1 µm as recited in claim 1, Takahiro teaches the average particle size of the pigment is 1  µm or less and encompasses the presently claimed range (P2, L45-47).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 2, Takahiro is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the method suppresses chemical change of the solid pigment itself, or a physical instability that the solid pigment causes in a solid-pigment-containing aqueous liquid used as a surrounding environment of the solid pigment as recited in claim 2, these features would naturally occur from said method since the claimed method steps have been taught in Takahiro, Takahiro teaches the prepared coloring has excellent heat resistance and light resistance and the separation of the colorant in beverages is prevented (Abstract; and P1, L25-37), and these characteristics are an intended result of the claimed process, absent any clear and convincing evidence to the contrary. 

With respect to claim 3, Takahiro teaches a carotenoid-based pigment (Abstract).
Regarding the limitation of wherein the pigment in the pigment preparation is a solid as recited in claim 3, Takahiro teaches the carotenoid may be a powder state or a crystal, and the pigment is finely divided by a mill (Abstract; P2, L40-43 and 51-52; P3, L96-98).
Regarding the limitation of a particles size of the pigment selected from the group consisting of the wet ground carotenoid pigments and the wet ground curcumin pigments is 0.01 to 1 µm as recited in claim 3, Takahiro teaches the average particle size of the milled pigment is 1 µm or less and encompasses the presently claimed range (P2, L40-47; and P3, L96-98).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein the preparation comprises a lipophilic liquid in an amount of 200 parts by mass or less per 100 parts by mass of the wet ground pigment and at least one member selected from the group consisting of gum arabic and gum ghatti as recited in claim 3, Takahiro teaches the beta-carotene edible oil and fat suspension contains 30% beta-carotene, which is equivalent to 70 parts of lipophilic liquid (edible oil and fat) per 30 parts of pigment (beta-carotene crystals) or about 233 parts by mass of lipophilic liquid per 100 parts by mass of the pigment (P3, L94-96).  
However, Takahiro does not expressly teach the amount of the lipophilic liquid (edible oil and fat) is 200 parts by mass or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the quantity of the edible oil and fat (lipophilic liquid) used in the method of Takahiro through routine experimentation to obtain a colorant with prevented separation (P1, L29-37).  One of ordinary skill in the art would have been motivated to do so because Takahiro teaches the amount of the ingredients used to prevent separation of the colorant varies depending on the component selected (P2, L59-60 and 65-67) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of wherein the lipophilic liquid is a least one member selected from the group consisting of vegetable oils and fats, medium-chain triglycerides, vitamin E, and silicone oils as recited in claim 3, Takahiro teaches beta-carotene crystals may be suspended in an oil or fat, such as palm oil (P2, L48-52; and P3, L94-96).

With respect to claim 4, Takahiro is relied upon for the teaching of the method of claim 3 and has been addressed above.
Regarding the limitation of further comprising water as recited in claim 4, Takahiro teaches the preparation comprises water (Abstract; P1, L29-37; P2, L38-43; and P3, L94-98).

With respect to claim 5, Takahiro teaches a method of creating a carotenoid-based pigment having excellent heat resistance and light resistance (Abstract; and P1, L25-28).
Regarding the limitation of wherein the method comprises (A) or (B) below:  (A) wet grinding a solid pigment selected from the group consisting of solid carotenoid pigments and solid curcumin pigments with a wet grinder mill in the presence of the following:  at least one member selected from the group consisting of gum arabic and gum ghatti; and at least one lipophilic liquid selected from the group consisting of vegetable oils and fat, medium-chain triglycerides, vitamin E, and silicone oils as recited in claim 5, Takahiro teaches adding thickening stabilizers, such as dextrin or gum arabic, to water, adding beta-carotene crystals which are suspended in an oil or fat, such as palm oil, and treating the dispersion with a mill (P2, L48-52 and 56-59; and P3, L94-98, Example 3).
Regarding the limitation of wherein in (A) and (B) above, the amount of the lipophilic liquid is 200 parts by mass or less per 100 parts by mass of the solid pigment as recited in claim 5, Takahiro teaches the beta-carotene edible oil and fat suspension contains 30% beta-carotene, which is equivalent to 70 parts of lipophilic liquid (edible oil and fat) per 30 parts of pigment (beta-carotene crystals) or about 233 parts by mass of lipophilic liquid per 100 parts by mass of the pigment (P3, L94-96).  
However, Takahiro does not expressly teach the amount of the lipophilic liquid (edible oil and fat) is 200 parts by mass or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the quantity of the edible oil and fat (lipophilic liquid) used in the method of Takahiro through routine experimentation to obtain a colorant with prevented separation (P1, L29-37).  One of ordinary skill in the art would have been motivated to do so because Takahiro teaches the amount of the ingredients used to prevent separation of the colorant varies depending on the component selected (P2, L59-60 and 65-67) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of the obtained wet ground pigment is a solid as recited in claim 5, Takahiro teaches the carotenoid may be a powder state or a crystal, and the pigment is finely divided by a mill (Abstract; P2, L40-43 and 51-52; P3, L96-98).
Regarding the limitation of a particle size of the wet ground pigment is 0.01 to 1 µm as recited in claim 5, Takahiro teaches the average particle size of the pigment is 1  µm or less and encompasses the presently claimed range (P2, L45-47).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 7 and regarding the limitation of a food comprising the preparation according to claim 3, Takahiro teaches foods containing the carotenoid-based pigment (Abstract; P1, L10-13 and 36-37).  Additionally, Takahiro, as discussed above, is relied upon for the teaching of the preparation of claim 3 and has been addressed above.

Response to Amendment
The Declaration under 37 CFR 1.132 filed October 27, 2021 is insufficient to overcome the Voelker reference as set forth in the last Office action because of the following reasons.
The Declaration indicates at Item 1 that in the formulation taught by Voelker, the pigment is in the state of an oil-in-water emulsion. In contrast, in the formulation obtained in the claimed invention, the pigment is in the state of a solid-in-water crystal dispersion. Thus, first of all, the pigment taught by Voelker and the wet-ground pigment of the claimed invention are completely different in structure.  The preparation of Voelker is an oil-in-water emulsion formulation obtained by adding B-carotene crystals while heating at 80°C and thus dissolving B-carotene crystals and emulsifying them by using the emulsifying power of OSA starch (Examples 1 and 2). In Voelker et al., as shown in these examples, carotene crystals are emulsified with heating to form an oil-in-water emulsion.  The preparation of the claimed invention is similar to that of Voelker et al. in that the claimed preparation contains a carotenoid pigment (e.g., carotene crystals), an emulsifier such as gum arabic, tocopherol, and the like. However, in the claimed invention, wet grinding is performed in the production of the preparation, and the obtained preparation is a solid-in-water crystal dispersion preparation obtained by dissolving the solid pigment in a liquid without being dissolved in oil. The claimed preparation is clearly different from the preparation of Voelker et al. in this point. In the oil-in-water emulsion formulation, the carotenoid pigment dissolves into a liquid state and thus forms a spherical particle structure when emulsified. In contrast, in the solid-in-water crystal dispersion formulation, since the carotenoid pigment is subjected to a pulverization step by wet grinding or the like, the carotenoid pigment has a non-spherical particle structure after dispersion.  Thus, the claimed invention is completely different from that of Voelker et al. in the state of the carotenoid pigment (P1-P4).
It is Examiner’s position that while the examples of Voelker teach a temperature of 80⁰C, Voelker is not limited to this embodiment since the reference also teaches the method can be conducted at any reasonable temperature (P5, 2nd paragraph).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As discussed above, Voelker teaches preparing a stable, powdered product by providing an aqueous solution of a polysaccharide, such as starch or acacia gum (gum arabic), adding beta-carotene crystals as well as corn oil and tocopherol (vitamin E) (Example 1) or tocopherol (vitamin E) (Example 2) to the aqueous solution of polysaccharide (acacia gum/gum arabic), and milling the suspension in a ball mill (P1, 4th paragraph – P2, top; P2, 3rd paragraph -P3, 2nd paragraph; and P7, Examples 1 and 2).  Thus, Voelker teaches a method that is identical to the presently claimed method.  The Declaration fails to establish that the method of Voelker would not yield the same beneficial result of stabilizing the pigment.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.
The Declaration indicates at Item 2 that the stability (bubbling inhibition effect) of the preparations when used in beverages was compared between the preparation of the present invention and the preparation of Takahiro et al.  Comparative Example T1 and Comparative Example T2 were prepared by the Applicant based on the disclosure of Takahiro et al. by adjusting the preparations in such a manner that the stabilizing effect (bubbling inhibition) could be evaluated as fairly as possible.  As can be seen from the figures, the preparation of Example B19 of the present invention (Beverage B19 of the present invention) was more effective in suppressing bubbling when used in the beverage than the preparation of comparative preparation B5, comparative preparation T1, or comparative preparation T2.  Takahiro et al. discloses a B-carotene crystal dispersion preparation comprising a glycerol fatty acid ester and a sucrose fatty acid ester (Example 1), etc. Takahiro et al. further discloses that gum arabic can be used in place of a glycerol fatty acid ester, a sucrose fatty acid ester, and the like (paragraph [0007)).  However, the sucrose fatty acid ester used in Takahiro et al. is different from the oil-soluble component used in the present invention in that the sucrose fatty acid ester used in Takahiro et al. is considered to be water-soluble (HLB>8). To demonstrate that the effect of the invention varies depending on the kind of oil-soluble component used together, a test was conducted as described above to compare the preparation based on Example 1 of Takahiro et al. (using sucrose fatty acid ester; HLB=8 or HLB<8) with the preparation of the present invention in bubbling inhibition effect (the effect of the present invention). As is clear from the above results, although the mechanism of achieving bubbling inhibition by using the crystal dispersion preparation of the present invention in carbonated beverages is not clear, the obtained degrees of bubbling inhibition were different depending on the type of oil-soluble component used together. Further, as is also clear from the fact that even when a sucrose fatty acid ester was used, a difference in its HLB (hydrophilic-lipophilic balance) resulted in a difference in bubbling inhibition, merely using a combination of an oil-soluble ingredient with a crystal-dispersion preparation does not always provide a high degree of bubbling inhibition effect. In view of this, the claimed invention would have been non-obvious over Takahiro et al.  Additionally, the stability (discoloration inhibition effect) of the preparations when used in beverages was compared between the preparation of the present invention and the preparation of Takahiro et al. As can be seen from Table 4, when the preparation of Example B19 of the present invention was used in a beverage (i.e., Beverage B19), the percentage of the residual pigment was higher than that achieved when the preparation of Comparative Example B5, Comparative Example T1, or Comparative Example T2 was used in a beverage. Although it is not clear based on what mechanism the percentage of the residual pigment is increased, the above results also clearly show that the percentage of the residual pigment varies depending on the type of oil-soluble component used together. Further, this is also clear from the fact that even when a sucrose fatty acid ester is used, merely using a combination of an oil-soluble ingredient with a crystal-dispersion preparation does not always provide a high degree of pigment-discoloration inhibition effect. Accordingly, the claimed invention would have been non-obvious over Takahiro et al. (P4-P12).
It is Examiner’s position that while Example 1 of Takahiro includes sucrose fatty acid ester as opposed to the claimed lipophilic liquid (P2, L78-79), Takahiro is not limited to this example since the reference also teaches the carotenoid pigment may be provided as carotenoid crystals suspended in an oil or fat such as palm oil (P2, L48-52; and P3, L94-96).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Additionally, the stability (bubbling inhibition effect and discoloration inhibition effect) is indeed expected in view of Takahiro since the reference teaches the prepared coloring has excellent heat resistance and light resistance and the separation of the colorant in beverages is prevented (Abstract; and P1, L25-37).  Thus, the Declaration fails to show that the method of Takahiro is incapable of producing a stable pigment product.  Applicant is reminded an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The Declaration indicates at Item 3 that the proportions used in the previous Declaration filed February 8, 2021 were adjusted to equalize the carotene content in order to make a more accurate comparison (P13).
The Examiner acknowledges and appreciates the provided explanation which has been taken into consideration.
Thus, a proper showing of unexpected results has not been presented to the office for consideration, and therefore these arguments are not persuasive.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.
		
Response to Arguments
Applicant’s arguments filed October 27, 2021 have been considered.
Due to the cancellation of claim 15 and 16, the 35 USC 112 rejection in the previous Office action have been withdrawn (P5). 
Applicant’s arguments with respect to Voelker and Takahiro have been fully considered but they are unpersuasive.
Applicant argues the preparation disclosed by Voelker is directed to making an oil-in-water emulsion. As described in Examples 1 and 2 on page 7, Voelker adds B-carotene crystals to water while heating at 80°C. A powder suited for oil-in-water emulsion is prepared by dissolving the B- carotene crystals and emulsifying them by using the emulsifying power of OSA starch (see, Examples 1 and 2). The preparation method according to Voelker results in B-carotene pigments in a dissolved form. This does not suggest the production of a product with a solid, wet-ground pigment as required by claim 1.  A Declaration under 37 CFR 1.132 is submitted herewith to demonstrate the structural differences between the particles produced according to claim 1 and those produced according to the disclosure of Voelker. The cryo-electron micrographs on page 3 of the Declaration show that the emulsion components prepared according to Voelker (left diagram and micrograph) have a spherical shape, consistent with (3-carotene pigment being an oil-in-water emulsion. In contrast, the dispersion formed according to the present application (right diagram and micrograph) have a non-spherical shape, indicating that the pigment is in a solid form and the dispersion is a solid- in-water formulation. These results show that the pigment preparation obtained by the method according to Voelker does not suggest the production of a solid, wet ground pigment as required by claim 1 (P5-P7).  Applicant also argues the prepared pigments disclosed in Voelker is structurally different from those of the present application.  Thus, the claimed preparation is not disclosed or suggested by Voelker.  Voelker nowhere teaches the bubbling inhibition effect as stability as defined in paragraph [0017] of the present specification.  Therefore, the stability as taught by Voelker cannot be equated with bubbling inhibition effect seen with the present invention (P10).
Examiner disagrees.  The Declaration under 37 CFR 1.132 filed October 27, 2021 has been addressed above in the “Response to Amendment Section”.  As previously discussed, while the examples of Voelker teach a temperature of 80⁰C, Voelker is not limited to this embodiment since the reference also teaches the method can be conducted at any reasonable temperature (P5, 2nd paragraph).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Also as discussed above, Voelker teaches preparing a stable, powdered product by providing an aqueous solution of a polysaccharide, such as starch or acacia gum (gum arabic), adding beta-carotene crystals as well as corn oil and tocopherol (vitamin E) (Example 1) or tocopherol (vitamin E) (Example 2) to the aqueous solution of polysaccharide (acacia gum/gum arabic), and milling the suspension in a ball mill (P1, 4th paragraph – P2, top; P2, 3rd paragraph -P3, 2nd paragraph; and P7, Examples 1 and 2).  Thus, Voelker teaches a method that is identical to the presently claimed method.  Additionally, the bubbling inhibition effect would naturally occur from said method since Voelker positively recites all of the claimed process steps, Voelker teaches the prepared product is stable and stays evenly distributed in the end food product over time (P1, 4th paragraph), and this characteristic is an intended result of the claimed process, absent any clear and convincing evidence to the contrary. 
Applicant argues Hishiki discloses a B-carotene crystal dispersion preparation comprising a glycerol fatty acid ester and a sucrose fatty acid ester (see the method of Example 1, from line 78 on page 2 to line 81 on page 3 of the English translation). However, glycerol fatty acid ester and the sucrose fatty acid ester disclosed by Hishiki have high hydrophilic-lipophilic balance (HLB), and are water soluble (see paragraph [0062] of the present specification). Therefore, Example 1 of Hishiki does not teach the use of at least one lipophilic liquid selected from the group consisting of vegetable oils and fats, medium-chain triglycerides, vitamin E, and silicone oils and is distinguished from the method of claim I at least in this aspect. Applicant argues that the choice of oil-soluble component affects the degree of bubbling inhibition and merely combining an oil-soluble component with a crystal dispersion preparation does not always provide an excellent effect of bubbling inhibition. Results of comparative experiments are provided in this regard in item 2-1 on pages 4-9 of the Declaration and discussed below. First, the bubbling inhibition effect of beverages prepared with pigments according to the present invention (Example B 19) and Hishiki (Comparative Example T2) was compared. The pigment according to the present invention had beneficial effects on the stability of the beverage that the pigment according to Hishiki did not have. Second, the effect of different sucrose fatty acid esters on bubbling inhibition was compared by varying the components of the sucrose fatty acid esters. These results indicated that the degrees of stability (the bubbling inhibition effect) are different depending on the type of oil-soluble component used together with the B-carotene pigments. Applicant further provides data in Item 2-2 on pages 9-12 of the Declaration showing that the pigments according to the present invention have unexpected beneficial effects in terms of discoloration inhibition. The results in Table 4 on page 12 of the Declaration show that the percentage of the residual pigment was the highest in Beverage B19 of the present application compared with other preparations. Hishiki is silent about the effect of the choice of oil-soluble components on color stability, and such beneficial effects could not have been expected from the disclosure of Hishiki.  In summary, the first set of data presented in the Declaration showed that pigments prepared according to Hishiki did not have the excellent stability in terms of bubbling inhibition that the pigments prepared according to claim 1 has, and the stability depended on the choice of oil-soluble components. The second set of data showed that pigments prepared according to Hishiki did not have the excellent stability in terms of color stability that the pigments prepared according to claim 1 has, and the stability depended on the choice of oil-soluble components. Hishiki does not provide any guidance as to the choice of sucrose fatty acid to obtain superior stability. At least for the reasons discussed above, the method of claim 1 is not taught or suggested by Hishiki (P7-P9).
Examiner disagrees.   The Declaration under 37 CFR 1.132 filed October 27, 2021 has been addressed above in the “Response to Amendment Section”.  As previously discussed, while Example 1 of Takahiro includes sucrose fatty acid ester as opposed to the claimed lipophilic liquid (P2, L78-79), Takahiro is not limited to this example since the reference also teaches the carotenoid pigment may be provided as carotenoid crystals suspended in an oil or fat such as palm oil (P2, L48-52; and P3, L94-96).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Additionally, the stability (bubbling inhibition effect and discoloration inhibition effect) is indeed expected in view of Takahiro since the reference teaches the prepared coloring has excellent heat resistance and light resistance and the separation of the colorant in beverages is prevented (Abstract; and P1, L25-37).  Thus, Applicant fails to show that the method of Takahiro is incapable of producing a stable pigment product.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793